October 30, 1940. The opinion of the Court was delivered by
The sole question raised by this appeal, as stated by appellant, is: "Where a state bank was named as a co-executor and trustee under a will, and duly qualified thereunder as such co-executor and entered upon the discharge of its duties as such, and subsequently was converted into a national bank, *Page 213 
did the national bank continue as the co-executor and the trustee, with the right and power to continue so to act?"
The carefully prepared order of Honorable Wm. H. Grimball, Judge of the Ninth Circuit, correctly answers this question in the affirmative. Let said order be reported as the opinion of this Court.
MR. CHIEF JUSTICE BONHAM, MESSRS. JUSTICES FISHBURNE and STUKES and MR. ACTING ASSOCIATE JUSTICE L. D. LIDE concur.